Exhibit 10.5

Execution Version

 

--------------------------------------------------------------------------------

SECURITY DEPOSIT AGREEMENT

dated as of November 9, 2006

by and among

SABINE PASS LNG, L.P.,

as the Company

THE BANK OF NEW YORK,

in its capacity as Collateral Trustee

and

THE BANK OF NEW YORK,

in its capacity as Depositary Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

               Page

ARTICLE I DEFINITIONS

   2    Section 1.1    Defined Terms    2    Section 1.2    Interpretation    8
   Section 1.3    Uniform Commercial Code Definitions    8

ARTICLE II APPOINTMENT OF DEPOSITARY AGENT; ESTABLISHMENT OF ACCOUNTS

   8    Section 2.1    Acceptance of Appointment of Depositary Agent    8   
Section 2.2    Establishment of Accounts    9    Section 2.3    Security
Interests    10    Section 2.4    Accounts Maintained as UCC “Securities
Accounts”    10    Section 2.5    Jurisdiction of Depositary Agent    11   
Section 2.6    Degree of Care; Liens    12    Section 2.7    Subordination of
Lien; Waiver of Set-Off    12    Section 2.8    No Other Agreements    12   
Section 2.9    Notice of Adverse Claims    12    Section 2.10    Rights and
Powers of the Collateral Trustee    12    Section 2.11    Termination    12

ARTICLE III THE ACCOUNTS

   13    Section 3.1    Construction Account    13    Section 3.2    Revenue
Account    14    Section 3.3    Debt Payment Account    17    Section 3.4   
Operating Account    17    Section 3.5    DSR Account    18    Section 3.6   
Loss Proceeds Account    18    Section 3.7    Asset Sale Proceeds Account    19
   Section 3.8    Distribution Account    20    Section 3.9    Invasion of
Accounts    21    Section 3.10    Investment of Accounts    21    Section 3.11
   Disposition of Accounts Upon Discharge Date    22    Section 3.12    Account
Balance Statements    22    Section 3.13    Trigger Event Date    22   
Section 3.14    Transfers from Accounts; Withdrawal Certificates    23

ARTICLE IV DEPOSITARY AGENT

   23    Section 4.1    Appointment of Depositary Agent, Powers and Immunities
   23    Section 4.2    Reliance by Depositary Agent    25    Section 4.3   
Court Orders    25    Section 4.4    Resignation or Removal    25

 

i



--------------------------------------------------------------------------------

ARTICLE V EXPENSES; INDEMNIFICATION; FEES

   27    Section 5.1    Compensation and Expenses    27    Section 5.2   
Indemnification    27    Section 5.3    Prompt Payment    28

ARTICLE VI MISCELLANEOUS

   28    Section 6.1    Amendments; Etc.    28    Section 6.2    Addresses for
Notices    28    Section 6.3    Governing Law; Jurisdiction    29    Section 6.4
   Headings    30    Section 6.5    Limited Third Party Beneficiaries    30   
Section 6.6    No Waiver    30    Section 6.7    Severability    30    Section
6.8    Successors and Assigns    30    Section 6.9    Execution in Counterparts
   30    Section 6.10    Regarding the Collateral Trustee    30    Section 6.11
   Intercreditor Provisions    30    Section 6.12    Force Majeure    30   
Section 6.13    Consequential Damages    31    Section 6.14    Patriot Act.   
31    APPENDICES          Appendix A:    FORM OF OFFICER’S CERTIFICATE      
Appendix B:    FORM OF WITHDRAWAL CERTIFICATE   

 

ii



--------------------------------------------------------------------------------

This SECURITY DEPOSIT AGREEMENT, dated as of November 9, 2006 (this
“Agreement”), is entered into by and among SABINE PASS LNG, L.P., a Delaware
limited partnership (the “Company”), THE BANK OF NEW YORK, a New York banking
corporation as Collateral Trustee (in such capacity and together with its
successors in such capacity, the “Collateral Trustee”), and THE BANK OF NEW
YORK, a New York banking corporation, in its capacity as Agent, bank and
securities intermediary for the Secured Parties (in such capacity, the
“Depositary Agent”).

RECITALS

A. Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article I below.

B. The Company (a) on or about the date hereof, will issue senior secured notes
due November 30, 2013 and senior secured notes due November 30, 2016 (together,
the “Initial Notes”) under an indenture, dated on or about the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), between the Company and The Bank of New York, in its capacity as
indenture trustee and (b) in the future may issue additional senior secured
notes under the Indenture (together with the Initial Notes, the “Notes”) and/or
may otherwise incur additional secured indebtedness ranking pari passu with the
Notes (“Parity Secured Debt”).

C. As security for the Notes and other Parity Secured Debt, the Company has
assigned and granted a security interest in, pursuant to certain Security
Documents entered into between the Company and the Collateral Trustee, all of
its right, title and interest in, to and under, all present and future property
of the Company to the Collateral Trustee in trust for the benefit of the Secured
Parties.

D. Pursuant to the Crest Settlement Documents, the Company and the other
Pledgors are prohibited from creating or allowing to be created any lien,
security interest or other encumbrance on any o the Pledgors assets for borrowed
money that is senior to or pari passu with the obligations of the Pledgors to
Crest and therefore the Pledgors have, under the Security Documents, granted in
favor of the Collateral Trustee for the benefit of Crest, a secured Lien that is
senior to the Lien granted by the Pledgors to the Collateral Trustee in favor of
the Secured Parties.

E. It is a requirement under the Indenture and a condition precedent to the
issuance of the Notes that the Company shall have executed and delivered this
Agreement.

F. The Company and the other Pledgors intend to secure the Obligations under the
Indenture and any future Parity Secured Debt on a priority basis (subject to the
Obligations of the Company under the Assumption Agreement which the Company
intends to secure on a priority basis to the Parity Secured Debt) and, subject
to such priority, intend to secure the Obligations under the Indenture, any
other Parity Lien Document and the Assumption Agreement, with Liens on all
present and future Collateral to the extent that such Liens have been provided
for in the applicable Security Documents.

 

1



--------------------------------------------------------------------------------

G. The Company has granted a Lien in favor of the Collateral Trustee for the
benefit of the holders of Parity Lien Obligations and the Parity Lien
Representatives and may, in the future, grant a subordinated Lien in favor of
the Collateral Trustee for the benefit of the holder of Junior Lien Obligations
and the Junior Lien Representatives on all of its rights, titles, interests in,
to and under the accounts established pursuant to this Agreement and all of the
funds deposited therein or credited thereto as security for the payment and
performance in full of the Secured Obligations.

H. The Collateral Trustee and the Company desire to appoint the Depositary Agent
as the depositary to hold and administer money deposited in or credited to the
accounts established pursuant to this Agreement and funded with, among other
things, revenues received by the Company from the Project.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company hereby agrees with the Collateral Trustee and the
Depositary Agent (each for the benefit of the Secured Parties) as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. The following capitalized terms shall have the
following respective meanings; provided that capitalized terms used herein but
not defined in this Section 1.1 shall have the meanings ascribed to them in the
Collateral Trust Agreement or, if not defined therein, Section 1.3:

“Acceptable Guarantee” means an unconditional guarantee, from an entity with
long term unsecured and unguaranteed senior debt rated not less than A from S&P
and A2 from Moody’s.

“Acceptable Letter of Credit” means an irrevocable letter of credit from a bank
or trust company with a combined capital and surplus of at least $1,000,000,000
whose long term unsecured and unguaranteed senior debt rated not less than A
from S&P and A2 from Moody’s.

“Account Collateral” has the meaning set forth in Section 2.3(a).

“Accounts” has the meaning set forth in Section 2.2.

“Asset Sale Proceeds Account” has the meaning set forth in Section 2.2(g).

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Collateral Trust Agreement” means that certain Collateral Trust Agreement,
dated as of the date hereof, by and among the Company and the other Pledgors
from time to time party

 

2



--------------------------------------------------------------------------------

thereto, The Bank of New York in its capacity as Trustee under the Indenture and
as Collateral Trustee and any other Secured Debt Representative from time to
time party thereto.

“Collateral Trustee” has the meaning set forth in the Preamble.

“Company” has the meaning set forth in the Preamble.

“Construction Account” has the meaning set forth in Section 2.2(a).

“Construction Expenses” means the construction and start-up costs of the Project
(including the purchase of LNG for cool-down of the Project) and other expenses
(including taxes, operating expenses, management fees and, fees due to the
Trustee, the Collateral Trustee and the title company in the ordinary course in
connection with the Secured Debt Documents) incidental to the financing,
construction and commissioning of the Project.

“Construction Sub-Account” has the meaning set forth in Section 2.2(c).

“Debt Payment Account” has the meaning set forth in Section 2.2(e).

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an “Event of Default” or similar event under the
Indenture or any other Secured Debt Document.

“Depositary Agent” has the meaning set forth in the Preamble.

“Discharge Date” means the date on which the Discharge of Parity Lien
obligations and the Discharge of Junior Lien Obligations has occurred.

“Distribution Account” has the meaning set forth in Section 2.2(f).

“DSR Account” has the meaning set forth in Section 2.2(b).

“Event of Default” means an “Event of Default” or similar event under the
Indenture or any other Secured Debt Document.

“Event of Loss” means, whether in respect of a single event or a series of
related events, any of the following:

(1) any loss, destruction or damage of the Project;

(2) any actual condemnation, seizure or taking by exercise of the power of
eminent domain or otherwise of the Project, or confiscation of the Project or
the requisition of the use of the Project in each case by a governmental
authority; or

(3) any settlement in lieu of clause (2) above.

“Financial Assets” has the meaning set forth in Section 2.4.

 

3



--------------------------------------------------------------------------------

“Guarantors” means each Subsidiary of the Company that executes a Note Guarantee
in accordance with the provisions of the Indenture, and such Person’s respective
successors and assigns, in each case, until the Note Guarantee of such Person
has been released in accordance with the provisions of the Indenture.

“Indemnified Person” means the Depositary Agent, including its officers,
directors, agents, Affiliates and employees.

“Interest Payment Dates” means May 30 and November 30 of each year, commencing
on May 30, 2007, or if any such day is not a Business Day, the next succeeding
Business Day.

“Interest Payment Sub-Account” has the meaning set forth in Section 2.2(e)

“Loss Proceeds Account” has the meaning set forth in Section 2.2(h)

“Management Services Agreement” means the agreement dated February 25, 2005
between the Company and the Sabine GP for the management, administration,
development and operation of the Project and for the management and
administration of the Company, as amended and in effect from time to time.

“Monthly Date” means the last Business Day of each month.

“Monthly Transfer Date” has the meaning set forth in Section 3.2(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Net Loss Proceeds” means the aggregate cash proceeds received by the Company or
any of its Restricted Subsidiaries in respect of any Event of Loss, including,
without limitation, insurance proceeds, condemnation awards or damages awarded
by any judgment, net of:

(1) the direct costs in recovery of such proceeds (including, without
limitation, legal, accounting, appraisal and insurance adjuster fees and any
relocation expenses incurred as a result thereof);

(2) amounts required to be and actually applied to the repayment of Indebtedness
(other than Indebtedness that is subordinated in right of payment to the Notes
or the Note Guarantees) permitted under the Indenture that is secured by a
Permitted Lien on the asset or assets that were the subject of such Event of
Loss that ranks prior to the security interest of the Collateral Trustee in
those assets; and

(3) any taxes or tax distributions paid or payable as a result of the receipt of
such cash proceeds.

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses

 

4



--------------------------------------------------------------------------------

incurred as a result of the Asset Sale, taxes paid or payable as a result of the
Asset Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements.

“O&M Agreement” means the agreement between the Company and the Operator for the
operation of the Project, as amended and in effect from time to time.

“Officer’s Certificate” means an officer’s certificate delivered by the Company
in the form of Appendix A attached hereto.

“Operating Account” means the Account of such name established pursuant to
Section 2.2(d).

“Operating Period Required Amount” has the meaning set forth in
Section 3.5(a)(iii).

“Operation and Maintenance Expenses” means, for any period, the sum, computed
without duplication, of the following: (a) general and administrative expenses
including expense reimbursements payable to the manager pursuant to the
Partnership Agreement and for ordinary course fees and costs of the manager
pursuant to the Management Services Agreement plus (b) expenses for operating
the Project and maintaining it in good repair and operating condition payable
during such period, including the ordinary course fees and costs of the Operator
payable pursuant to the O&M Agreement plus (c) insurance costs payable during
such period plus (d) applicable sales and excise taxes (if any) payable or
reimbursable by the Company during such period plus (e) franchise taxes payable
by the Company during such period plus (f) property taxes payable by the Company
during such period plus (g) any other direct taxes (if any) payable by the
Company during such period plus (h) costs and fees attendant to the obtaining
and maintaining in effect the Government Approvals payable during such period
plus (i) legal, accounting and other professional fees attendant to any of the
foregoing items payable during such period plus (j) all other cash expenses
payable by the Company in the ordinary course of business. Operation and
Maintenance Expenses shall exclude, to the extent included above: (i) payments
into any of the Accounts during such period, (ii) payments of any kind with
respect to Restricted Payments during such period, (iii) depreciation for such
period, (iv) any capital expenditure including permitted capital expenditures
and (v) any payments of any kind with respect to any restoration during such
period.

“Operator” means Cheniere LNG O&M Services, L.P. or such other person from time
to time party to the O&M Agreement as ‘Operator’.

“Parent” means Cheniere Energy, Inc., a Delaware corporation.

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Company, effective as of November 9, 2006, as amended
and in effect from time to time.

“Permitted Investments” means:

(a) United States dollars;

 

5



--------------------------------------------------------------------------------

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;

(c) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition thereof, having a credit rating of “A”
or better from either S&P or Moody’s;

(d) certificates of deposit, demand deposit accounts and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better;

(e) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (b), (c) and (d) above entered into
with any financial institution meeting the qualifications specified in clause
(d) above;

(f) commercial paper or tax exempt obligations having one of the two highest
ratings obtainable from Moody’s or S&P and, in each case, maturing within six
months after the date of acquisition; and

(g) money market funds at least 95% of the assets of which constitute Permitted
Investments of the kinds described in clauses (a) through (f) of this definition
or a money market fund or a qualified investment fund (including any such fund
for which the Collateral Trustee or any Affiliate thereof acts as an advisor or
a manager) given one of the two highest long-term ratings available from S&P or
Moody’s.

“Phase 1” means the initial 2.6 billion cubic feet per day of regasification
capacity of the Project, including the construction of three LNG storage tanks,
two unloading docks, vaporizers and related facilities.

“Phase 2” means the additional two LNG storage tanks, vaporizers and related
facilities required to enable the Project to achieve a maximum regasification
capacity of 4.0 billion cubic feet per day.

“Phase 2 EPC Arrangements” means the arrangements for the engineering,
procurement and construction of Phase 2 by the Company with Bechtel Corporation,
Remedial Construction Services, L.P., Diamond LNG LLC and Zachry Construction
Corporation, respectively, in connection with the construction of Phase 2.

“Phase 1 EPC Contract” means the lump sum turnkey agreement for the engineering,
procurement and construction of Phase 1 by and between the Company and the
Bechtel Corporation dated as of December 18, 2004, as amended and in effect from
time to time.

 

6



--------------------------------------------------------------------------------

“Phase 1 Target Completion” has the meaning given to “Target Completion” in the
Phase 1 EPC Contract.

“Principal Payment Sub-Account” has the meaning set forth in Section 2.2(e).

“Project” means the Company’s LNG receiving terminal in Cameron Parish,
Louisiana, including associated storage tanks, unloading docks, vaporizers, tugs
and related facilities.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Required Debt Payment Amount” means, on any date of determination thereof, the
amount equal to (1) the aggregate amount of interest on the Notes due on the
immediately succeeding Interest Payment Date, multiplied by (2) the number of
months passed since the preceding Interest Payments Date, divided by (3) six.

“Restricted Payment” has the meaning set forth in the Indenture.

“Restricted Payment Conditions” means:

(1) no Default or Event of Default (as defined in the Indenture) has occurred
and is continuing or would occur as a consequence of such Restricted Payment;
and

(2) the Company has successfully achieved Phase 1 Target Completion; and

(3) the Company would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period (or if fewer than four fiscal
quarters have elapsed since the achievement of Phase 1 Target Completion, the
number of full fiscal quarters that have elapsed), have been permitted to incur
at least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio (as defined in the Indenture) test set forth in Section 4.09(a) of the
Indenture (for the avoidance of doubt, the Restricted Payment itself will not be
considered in such pro forma calculation); and

(4) the Debt Payment Account has on deposit the Required Debt Payment Amount;
and

(5) the DSR Account has on deposit the Operating Period Required Amount.

“Restricted Subsidiary” has the meaning provided in the Indenture.

“Revenue Account” means the Account of such name established pursuant to
Section 2.2(c).

“S&P” means Standard & Poor’s Ratings Group.

“Senior Debt” means:

 

7



--------------------------------------------------------------------------------

(1) all Indebtedness of the Company or any Guarantor permitted to be incurred
under the terms of the Indenture, unless the instrument under which such
Indebtedness is incurred expressly provides that it is subordinated in right of
payment to the Notes or any Note Guarantee, and

(2) all Obligations with respect to the items listed in the preceding clause
(1).

Notwithstanding anything to the contrary in the preceding, Senior Debt will not
include:

(1) any liability for federal, state, local or other taxes owed or owing by the
Company;

(2) any intercompany Indebtedness of the Company or any of its Subsidiaries to
the Company or any of its Affiliates;

(3) any trade payables;

(4) the portion of any Indebtedness that is incurred in violation of this
Indenture; or

(5) Indebtedness which is classified as non-recourse in accordance with GAAP or
any unsecured claim arising in respect thereof by reason of the application of
Section 1111(b)(1) of the Bankruptcy Law.

“State Tax Sharing Agreement” has the meaning provided in the Indenture.

“Subsidiary” has the meaning provided in the Indenture.

“Trigger Event Date” has the meaning set forth in Section 3.13(a).

“Withdrawal Certificate” means a Withdrawal Certificate delivered by the Company
substantially in the form of Appendix B attached hereto.

Section 1.2 Interpretation. The rules of interpretation set forth in Section 1.2
of the Collateral Trust Agreement shall apply to, and are hereby incorporated by
reference in, this Agreement.

Section 1.3 Uniform Commercial Code Definitions. All terms defined in the UCC
shall have the respective meanings given to those terms in the UCC, except where
the context otherwise requires.

ARTICLE II

APPOINTMENT OF DEPOSITARY AGENT; ESTABLISHMENT OF ACCOUNTS

Section 2.1 Acceptance of Appointment of Depositary Agent.

(a) The Depositary Agent hereby agrees to act as depositary agent, as
“securities intermediary” (within the meaning of Section 8-102(14) of the UCC)
with respect to the Accounts and the Financial Assets credited to such Accounts,
and as “bank” (within the meaning

 

8



--------------------------------------------------------------------------------

of 9-102(a) of the UCC) with respect to the Accounts and credit balances not
constituting Financial Assets credited thereto and to accept all cash, payments,
other amounts and Permitted Investments to be delivered to or held by the
Depositary Agent pursuant to the terms of this Agreement. The Depositary Agent
shall hold and safeguard the Accounts during the term of this Agreement in
accordance with the provisions of this Agreement.

(b) The Company shall not have any rights to withdraw or transfer funds from the
Accounts, as third party beneficiary or otherwise, except as permitted by this
Agreement and to direct the investment of monies held in the Accounts as
permitted by Section 3.10.

Section 2.2 Establishment of Accounts. The Depositary Agent hereby establishes
the following accounts (inclusive of any sub-account thereof unless otherwise
specified herein, the “Accounts”) in the name of the Company and in the form of
trust accounts and sub-accounts thereof, which shall be maintained at all times
until the termination of this Agreement:

(a) an Account entitled “Sabine LNG Construction Account” (the “Construction
Account”);

(b) an Account entitled “Sabine LNG DSR Account” (the “DSR Account”);

(c) an Account entitled “Sabine LNG Revenue Account” (the “Revenue Account”),
within which a sub-account entitled “Sabine LNG Construction Sub-Account” (the
“Construction Sub-Account”) shall be established and maintained;

(d) an Account entitled “Sabine LNG Operating Account” (the “Operating
Account”);

(e) an Account entitled “Sabine LNG Debt Payment Account” (the “Debt Payment
Account”), within which a sub-account entitled “Principal Payment Sub-Account”
(the “Principal Payment Sub-Account”) and a sub-account entitled “Interest
Payment Sub-Account” (the “Interest Payment Sub-Account”) shall be established
and maintained;

(f) an Account entitled “Sabine LNG Distribution Account” (the “Distribution
Account”);

(g) an Account entitled “Sabine LNG Asset Sale Proceeds Account” (the “Asset
Sale Proceeds Account”); and

(h) an Account entitled “Sabine LNG Loss Proceeds Account” (the “Loss Proceeds
Account”) shall be established and maintained.

For administrative purposes, additional sub-accounts within the Accounts may be
established and created by the Depositary Agent from time to time in accordance
with this Agreement as separate trust accounts.

All amounts from time to time held in each Account shall be disbursed in
accordance with the terms hereof, shall constitute the property of the Company
and shall be (a) subject to the Lien of the Collateral Trustee (for the benefit
of the Secured Parties) and

 

9



--------------------------------------------------------------------------------

(b) held in the sole custody and “control” (within the meaning of
Section 8-106(d) of the UCC) of the Collateral Trustee for the purposes and on
the terms set forth in this Agreement and all such amounts shall constitute a
part of the Collateral and shall not constitute payment of any Secured
Obligations or any other obligation of the Company, provided, however, that the
Liens on all of the Company’s rights, titles and interests in, to and under the
DSR Account shall be solely for the benefit of the Trustee for the benefit of
the holders of the Notes and Crest, as applicable.

Section 2.3 Security Interests.

(a) As collateral security for the prompt and complete payment and performance
when due of all Secured Obligations, the Company has pledged, assigned,
hypothecated and transferred to the Collateral Trustee (for the benefit of the
Secured Parties) and has granted to the Collateral Trustee (for the benefit of
the Secured Parties) a Lien on all of the Company’s rights, titles and interests
in, to and under (i) each Account and (ii) all cash, instruments, investment
property, securities, “security entitlements” (as defined in
Section 8-102(a)(17) of the UCC) and other Financial Assets at any time on
deposit in any Account, including all income, earnings and distributions thereon
and all proceeds, products and accessions of and to any and all of the
foregoing, including whatever is received or receivable upon any collection,
exchange, sale or other disposition of any of the foregoing and any property
into which any of the foregoing is converted, whether cash or non-cash proceeds,
and any and all other amounts paid or payable under or in connection with any of
the foregoing (collectively, the “Account Collateral”), provided, however, that
the Liens on all of the Company’s rights, titles and interests in, to and under
the DSR Account shall be solely for the benefit of the Trustee for the benefit
of the holders of the Notes and Crest, as applicable. The relative priority with
respect to the Liens granted pursuant to this Section 2.3(a) shall be as set
forth in the Collateral Trust Agreement.

(b) The Depositary Agent is the agent of the Collateral Trustee (for the benefit
of the Secured Parties) for the purpose of receiving payments contemplated
hereunder and for the purpose of perfecting the Lien of the Collateral Trustee
(for the benefit of the Secured Parties) in and to the Accounts and the other
Account Collateral; provided that the Depositary Agent shall not be responsible
to take any action to perfect or maintain the perfection of such Lien except
through the performance of its express obligations hereunder or upon the written
direction of the Collateral Trustee (for the benefit of the Secured Parties)
complying with this Agreement. This Agreement constitutes a “security agreement”
as defined in Article 9 of the UCC.

Section 2.4 Accounts Maintained as UCC “Securities Accounts”. The Depositary
Agent hereby agrees and confirms that it has established the Accounts as set
forth and defined in this Agreement. Depositary Agent agrees that (a) each such
Account established by Depositary Agent is and will be maintained as a
“securities account” (within the meaning of Section 8-501 of the UCC); (b) the
Company has been designated as the “entitlement holder” (within the meaning of
Section 8-102(a)(7) of the UCC) in respect of the “financial assets” (within the
meaning of Section 8-102(a)(9) of the UCC, the “Financial Assets”) credited to
such Accounts that are “securities accounts”; (c) all Financial Assets in
registered form or payable to or to the order of and credited to any such
Account shall be registered in the name of, payable to or to the order of, or
specially endorsed to, Depositary Agent or in blank, or credited to another
securities account maintained in the name of Depositary Agent; and (d) in no
case will any Financial Asset

 

10



--------------------------------------------------------------------------------

credited to any such Account be registered in the name of, payable to or to the
order of, or endorsed to, the Company except to the extent the foregoing have
been subsequently endorsed by the Company to Depositary Agent or in blank. Each
item of Property (including a security, security entitlement, investment
property, instrument or obligation, share, participation, interest or other
property whatsoever) credited to any Account shall to the fullest extent
permitted by law be treated as a Financial Asset. Until the Discharge Date, the
Collateral Trustee for the benefit of the Secured Parties shall have “control”
(within the meaning of Section 8-106(d)(2) or Section 9-104(a) (as applicable)
of the UCC) of the Accounts and the Company’s “security entitlements” (within
the meaning of Section 8-102(a)(17) of the UCC) with respect to the Financial
Assets credited to the Account. All property delivered to the Depositary Agent
pursuant to this Agreement will be promptly credited to the applicable Account.
The Company hereby irrevocably directs, and the Depositary Agent (in its
capacity as securities intermediary) hereby agrees, that the Depositary Agent
will comply with all instructions and orders (including entitlement orders
within the meaning of Section 8-102(a)(8) of the UCC) regarding each Account and
any Financial Asset therein originated by the Collateral Trustee without the
further consent of the Company or any other Person. In the case of a conflict
between any instruction or order originated by the Collateral Trustee and any
instruction or order originated by the Company or any other Person other than a
court of competent jurisdiction, the instruction or order originated by the
Collateral Trustee shall prevail. The Depositary Agent shall not change the name
or account number of any Account without the prior written consent of the
Collateral Trustee and at least five Business Days’ prior notice to the Company,
and shall not change the entitlement holder.

To the extent that the Accounts are not considered “securities accounts” (within
the meaning of Section 8-501(a) of the UCC), the Accounts shall be deemed to be
and maintained as “deposit accounts” (as defined in Section 9-102(a)(29) of the
UCC) to the extent a security interest can be granted and perfected under the
UCC in the Accounts as deposit accounts, which the Company shall maintain with
the Depositary Agent acting not as a securities intermediary but as a “bank”
(within the meaning of Section 9-102(a)(8) of the UCC). The Depositary Agent
shall not have title to the funds on deposit in the Accounts, and shall credit
the Accounts with all receipts of interest, dividends and other income received
on the Property held in the Accounts. The Depositary Agent shall administer and
manage the Accounts in compliance with all the terms applicable to the Accounts
pursuant to this Agreement, and shall be subject to and comply with all the
obligations that the Depositary Agent owes to the Collateral Trustee with
respect to the Accounts, including all subordination obligations, pursuant to
the terms of this Agreement. The Depositary Agent hereby agrees to comply with
any and all instructions (within the meaning of Section 9-104(a)(2) of the UCC)
originated by the Collateral Trustee for the benefit of the Secured Parties
directing disposition of funds and all other Property in the Accounts without
any further consent of the Company or any other Person.

Section 2.5 Jurisdiction of Depositary Agent. The Company, the Collateral
Trustee and the Depositary Agent agree that, for purposes of the UCC,
notwithstanding anything to the contrary contained in any other agreement
relating to the establishment and operation of the Accounts, the jurisdiction of
the Depositary Agent (in its capacity as the securities intermediary and bank)
is the State of New York and the laws of the State of New York govern the
establishment and operation of the Accounts.

 

11



--------------------------------------------------------------------------------

Section 2.6 Degree of Care; Liens. The Depositary Agent shall exercise the same
degree of care in administering the funds held in the Accounts and the
investments purchased with such funds in accordance with the terms of this
Agreement as Depositary Agent exercises in the ordinary course of its day-to-day
business in administering other funds and investments for its own account and as
required by Government Rules. The Depositary Agent is not party to and shall not
execute and deliver, or otherwise become bound by, any agreement under which the
Depositary Agent agrees with any Person other than the Collateral Trustee to
comply with entitlement orders or instructions originated by such Person
relating to any of the Accounts or the security entitlements that are the
subject of this Agreement. The Depositary Agent shall not grant any Lien on any
Financial Asset, other than any Lien granted to the Collateral Trustee under the
Secured Debt Documents.

Section 2.7 Subordination of Lien; Waiver of Set-Off. In the event that the
Depositary Agent has or subsequently obtains by agreement, operation of law or
otherwise a Lien in any Account or in any Account Collateral, the Depositary
Agent agrees that such Lien shall be subordinate to the Lien of the Collateral
Trustee. The financial assets standing to the credit of the Accounts and any
other Account Collateral will not be subject to deduction, set-off, banker’s
lien, or any other right in favor of any Person other than the Collateral
Trustee (except to the extent of fees, charges and expenses incurred in
connection with the purchase or sale of Permitted Investments, fees, expenses
and indemnities payable to the Depositary hereunder, and returned items and
chargebacks either for uncollected checks or other items of payment and
transfers previously credited to one or more of the Accounts, and the Company
and the Collateral Trustee hereby authorize the Depositary Agent to debit the
Account for such amounts).

Section 2.8 No Other Agreements. None of the Depositary Agent, the Collateral
Trustee and the Company have entered or will enter into any agreement with
respect to any Account or in any Account Collateral, other than this Agreement
and the other Secured Debt Documents.

Section 2.9 Notice of Adverse Claims. The Depositary Agent hereby represents
that, except for the claims and interests of the Collateral Trustee and the
Company in each of the Accounts, the Depositary Agent, (a) as of the Closing
Date, has no actual knowledge of, and has received no written notice of, and
(b) as of each date on which any Account is established pursuant to this
Agreement, has received no written notice of any claim to, or interest in, any
Account or in any other Account Collateral. If any Person asserts any Lien
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against any Account or in any other Account Collateral, the
Depositary Agent, upon obtaining actual knowledge thereof, will promptly notify
the Collateral Trustee and Company thereof.

Section 2.10 Rights and Powers of the Collateral Trustee. The rights and powers
granted to the Collateral Trustee by the Secured Parties have been granted in
order to, among other things, perfect their Lien in the Accounts and the other
Account Collateral and to otherwise act as their agent with respect to the
matters contemplated hereby.

Section 2.11 Termination. This Agreement shall remain in full force and effect
until the Discharge Date.

 

12



--------------------------------------------------------------------------------

ARTICLE III

THE ACCOUNTS

Section 3.1 Construction Account.

(a) Deposits into Construction Account. The Company shall deposit, or cause to
be deposited, into the Construction Account each of the following upon receipt
thereof, and the Depositary Agent shall deposit any such amounts received
directly by it into the Construction Account upon receipt thereof:

(i) proceeds of $886,677,557.96 from the issuance of the Initial Notes (as
defined in the Indenture);

(ii) amounts required to be transferred to the Construction Account from the
Revenue Account pursuant to Section 3.2(b);

(iii) the net proceeds of any Indebtedness issued by the Company prior to Phase
1 Target Completion for construction of Phase 1 and/or Phase 2; and

(iv) any other amounts required to be transferred to the Construction Account in
accordance with the terms of this Agreement or any other Secured Debt Document.

(b) Disbursements from the Construction Account.

(i) Construction Period. The Company may request disbursements from the
Construction Account by submitting a duly completed and executed Withdrawal
Certificate to the Depositary Agent and Trustee no more frequently than once per
month. Each such Withdrawal Certificate shall include the amount of the proposed
withdrawal and the purpose of the proposed withdrawal (including details
regarding the nature of the relevant Construction Expenses) and a certification
of an authorized officer that (A) no Event of Default under the Indenture or
event of default under any other Parity Lien Document has occurred and is
continuing, (B) the Company has sufficient funds (including amounts available in
the Construction Account, binding equity commitments with respect to funds,
anticipated insurance proceeds and/or additional borrowings available to be
incurred and permitted to be incurred under the terms of the Indenture and any
other Parity Lien Documents) necessary to achieve Phase 1 Target Completion and
(C) the requested funds are to be used to fund obligations which are
concurrently due and payable or are reasonably estimated to become due and
payable within the next 45 days in each case in accordance with the then
existing Construction Budget and Schedule (as defined in the Indenture). Subject
to Section 3.14, upon receipt before 12:00 Noon (New York City time) on any
Business Day by the Depositary Agent, Depositary Agent shall make the
withdrawals, transfers and payments as specified in the applicable Withdrawal
Certificate as soon as reasonably practicable, and in any event within two
Business Days following receipt of such Withdrawal Certificate. Disbursements
from the Construction Account shall be used solely (X) to fund Construction
Expenses and (Y) subject to Section 3.2(d), to be transferred to other Accounts
as expressly set forth herein.

 

13



--------------------------------------------------------------------------------

(ii) Transfers of Interest. On each Monthly Date, the Depositary Agent will
transfer interest accrued on amounts in the Construction Account to the DSR
Account until an aggregate of $20,000,000 has been transferred to the DSR
Account pursuant to this clause.

(iii) Phase 1 Target Completion. Upon receipt by the Depositary Agent of (A) an
Officer’s Certificate certifying that Phase I Target Completion has occurred
together with (B) a duly completed and executed Withdrawal Certificate from the
Company, any remaining funds in the Construction Account will be applied as set
forth in such Withdrawal Certificate, (1) first, to fund the Operating Account
with an amount sufficient to cover any outstanding incurred Construction
Expenses, operating expenses or maintenance capital expenditure and the next 45
days of the Project’s estimated operating expenses and maintenance capital
expenditure; (2) second, to pay any outstanding principal on the Notes then due
and payable; (3) to fund the Interest Payment Sub-Account in an amount equal to
the product of (x) six minus the number of full calendar months remaining until
the next Interest Payment Date, divided by six times (y) the amount of interest
due on the Notes on the next Interest Payment Date; and (4) fourth, to fund any
shortfall in the DSR Account such that the DSR Account contains the Operating
Period Required Amount. After all funds have been applied as described in
(1) through (4) above, the remaining funds, if any, shall be transferred to the
Construction Sub-Account in the Revenue Account.

(c) Closing Date Deposits and Application of Funds. Notwithstanding
Section 3.1(b), the Collateral Agent shall instruct the Depositary Agent to make
(and the Depositary Agent shall make) such withdrawals and transfers from the
Construction Account on the date hereof as are set forth in the funds flow
instructions agreed to by the Company, the Initial Purchasers (as defined in the
Indenture) and the Trustee and provided to the Collateral Agent. Such
withdrawals and transfers may include certain estimated expenses and fees to be
paid on or after the date hereof.

Section 3.2 Revenue Account.

(a) Deposits into Revenue Account.

(i) The Company shall deposit, or cause to be deposited, into the Revenue
Account, all revenues of the Company, including advance reservation or similar
payments under terminal use or similar agreements in respect of the Project
capacity, sales tax reimbursements, all operating revenues from the Project
except as otherwise expressly set forth herein and the proceeds of all
Indebtedness issued by the Company except as otherwise expressly set forth
herein. If any such amounts are received by the Company, the Company shall hold
such payments in trust for the Depositary Agent and shall promptly remit such
payments to the Depositary Agent for deposit in the Revenue Account, in the form
received, with any necessary endorsements.

(ii) Any amounts transferred from the Construction Account pursuant to clause
3.1(b)(iii) above shall be deposited in the Revenue Account.

 

14



--------------------------------------------------------------------------------

(iii) If the Depositary Agent receives monies without adequate instruction with
respect to the proper Account in which such monies are to be deposited, the
Depositary Agent shall deposit such monies into the Revenue Account and notify
the Company and the Collateral Trustee of the receipt of such monies. Upon
receipt of written instructions from the Company, the Depositary Agent shall
transfer such monies from the Revenue Account to the Account specified by such
instructions.

(b) Disbursements from Revenue Account prior to Phase 1 Target Completion. Prior
to Phase 1 Target Completion, within two Business Days of receipt of a duly
completed and executed Withdrawal Certificate from the Company, the Depositary
Agent shall make the following withdrawals and transfers to the extent of monies
available in the Revenue Account in the following order of priority all in
accordance with such Withdrawal Certificate and this Agreement:

 

  (i) First, to pay Obligations then due and payable under the Assumption
Agreement;

 

  (ii) Second, after making each applicable withdrawal and transfer specified in
clause first above, to the extent that amounts on deposit in the DSR Account are
not sufficient to pay interest on the Notes on the next Interest Payment Date,
to the DSR Account in an amount sufficient to make such payment plus such
additional amount as the Company may elect;

 

  (iii) Third, after making each applicable withdrawal specified in clauses
first and second, if the Company has complied with the requirements of
Section 3.1(b)(i) but sufficient funds for the disbursements requested by the
Company pursuant to Section 3.1(b)(i) are not available in the Construction
Account, an amount that, together with any amount available in the Construction
Account, is sufficient for such disbursement. For avoidance of doubt, the
Company must still meet all requirements of Section 3.1(b), including clause
(B) thereof.

(c) Disbursements from Revenue Account following Phase 1 Target Completion. The
Company hereby irrevocably authorizes the Depositary Agent to make withdrawals
and transfers specified in clauses (i) through (vi) below on one day in each
calendar month specified by the Company in each Withdrawal Certificate (each
such date a “Monthly Transfer Date”) to the extent of monies then available in
the Revenue Account and not segregated in a separate sub-account thereof or
otherwise for any specific purpose expressly provided for herein, upon the
receipt by the Depositary Agent of a duly completed and executed Withdrawal
Certificate at least two Business Days prior to the applicable Monthly Transfer
Date setting forth the amounts to be withdrawn from the Revenue Account and the
amounts to be transferred in the following order of priority all in accordance
with such Withdrawal Certificate and this Agreement:

(i) first, to the Operating Account, an amount sufficient to cover the
succeeding 45 days of Operation and Maintenance Expenses, maintenance capital
expenditures and obligations due and payable under the Assumption Agreement and,
so long as the relevant

 

15



--------------------------------------------------------------------------------

state or local combined, consolidated or unitary tax return is properly filed
that includes the Company and Parent, the State Tax Sharing Agreement;

(ii) second, after making each applicable withdrawal and transfer specified in
clause first above, to the Interest Payment Sub-Account of the Debt Payment
Account, 1/6th of the amount of interest due on the Notes and any other Parity
Secured Debt on the next Interest Payment Date (plus any shortfall from any
prior month subsequent to the preceding Interest Payment Date);

(iii) third, after making each applicable withdrawal and transfer specified in
clause first and second above, to the Principal Payment Sub-Account of the Debt
Payment Account, an amount sufficient to pay outstanding principal then due and
payable or expected to be due and payable on or before the next Monthly Date on
the Notes and any other Parity Secured Debt, provided that if the Company has
notified the Depositary Agent and the Collateral Trustee that the Company
intends to refinance any such outstanding principal then due and payable or
expected to become due and payable and the Depositary Agent subsequently
receives written notice from the applicable Parity Debt Representative that such
payment of principal has been made in full, the Depositary Agent shall transfer
the amount of such principal payment to the Revenue Account for further
application in accordance with this Section 3.2(c) and provided further that the
proceeds applied to refinance any such outstanding Indebtedness need not be
deposited in the Revenue Account but may be paid directly to the applicable
Parity Debt Representative;

(iv) fourth, after making each applicable withdrawal and transfer specified in
clause first through third above, to the Distribution Account, an amount
sufficient to pay Taxes payable by the Company or the Guarantors in the amounts
permitted pursuant to the Indenture;

(v) fifth, after making each applicable withdrawal and transfer specified in
clause first through fourth above, to the DSR Account, an amount that together
with the (A) funds in such account plus (B) any Acceptable Letter of Credit or
Acceptable Guarantees procured by the Company for the benefit of the Collateral
Trustee equals the Operating Period Required Amount or such greater amount as
the Company may elect; and

(vi) sixth, after making each applicable withdrawal and transfer specified in
clause first through fifth above, to the Distribution Account for all other
purposes permitted by the Indenture and other Secured Debt Documents including
Restricted Payments, subject to the limitations contained in the Indenture.

(d) Construction Sub-Account. Notwithstanding the foregoing, any Indebtedness
issued or incurred to complete construction of Phase 1 and/or construction of
Phase 2, and not expended prior to Phase 1 Target Completion, shall be
maintained in the Construction Sub-Account within the Revenue Account to pay
Construction Expenses. The Company may request disbursements from the
Construction Sub-Account by submitting a duly completed and executed Withdrawal
Certificate to the Depositary Agent and Trustee, which Withdrawal Certificate
shall state the amount of the proposed withdrawal and contain a certification of
an Authorized Officer that the requested funds are required to pay Construction
Expenses which are concurrently due

 

16



--------------------------------------------------------------------------------

and payable or are reasonably estimated to become due and payable within the
next 45 days. Subject to Section 3.14, upon receipt before 12:00 Noon (New York
City time) on any Business Day by the Depositary Agent, Depositary Agent shall
make the withdrawals, transfers and payments as specified in the applicable
Withdrawal Certificate as soon as reasonably practicable, and in any event
within two Business Days following receipt of such Withdrawal Certificate. Any
and all such amounts that the Company subsequently determines are not required
to be applied to complete the funding of construction of Phase 1 or Phase 2 and
the conforming provision of any Parity Lien Document shall be used to make an
offer to (X) all holders of the Notes pursuant to Section 3.10 of the Indenture
and (Y) other holders of Parity Secured Debt to the extent the redemption or
repayment of such Parity Secured Debt is required pursuant to conforming
provisions of the applicable Parity Lien Document(s). If any funds remain in the
Construction Sub-Account after consummation of the aforesaid offer, such funds
shall, upon the Company’s request in a duly completed and executed Withdrawal
Certificate, be transferred to the Distribution Account.

Section 3.3 Debt Payment Account.

(a) Deposits into the Debt Payment Account. On each Monthly Transfer Date, to
the extent funds are available in the Revenue Account for such purpose, the
Depositary Agent shall transfer the amounts specified in the applicable
Withdrawal Certificate to the Interest Payment Sub-Account and the Principal
Payment Sub-Account as set forth in clauses (ii) and (iii) of Section 3.2(c), as
applicable.

(b) Disbursements from the Debt Payment Account.

(i) On each Interest Payment Date, amounts on deposit in the Interest Payment
Sub-Account shall be transferred to the Trustee to be applied to pay interest on
the Notes as specified in written instructions to be given to the Depositary
Agent by the Trustee.

(ii) On each other date on which interest is due on any other Parity Secured
Debt, if required pursuant to the applicable Parity Lien Documents, amounts on
deposit in the Interest Payment Sub-Account shall be transferred to the
applicable Parity Secured Debt Representative to be applied to pay interest on
such Parity Secured Debt as specified in written instructions to be given to the
Depositary Agent by the applicable Parity Secured Debt Representative.

Section 3.4 Operating Account.

(a) Deposits into Operating Account. On each Monthly Transfer Date, to the
extent funds are available in the Revenue Account for such purpose, the
Depositary Agent shall transfer the amounts specified in the applicable
Withdrawal Certificate from the Revenue Account to the Operating Account as set
forth in clause (i) of Section 3.2(c).

(b) Disbursements from Operating Account. Following receipt by the Depositary
Agent of a duly completed and executed Withdrawal Certificate detailing the
amounts and Persons to be paid, the Depositary Agent shall transfer funds in the
Operating Account to any Person to whom a payment is due, or is expected to
become due within 45 days of the date of

 

17



--------------------------------------------------------------------------------

such Withdrawal Certificate, in respect of Operation and Maintenance Expenses,
in each case as, when and to the extent specified in such Withdrawal
Certificate.

Section 3.5 DSR Account.

(a) Deposits into DSR Account. The Company shall cause to be deposited (or, in
the case of clause (iii) below with respect to amounts previously deposited, to
remain on deposit) into the DSR Account:

(i) on the date hereof, an amount that, together with (A) interest expected to
be earned thereon and (B) amounts expected to be transferred to the DSR Account
from the Construction Account pursuant to Section 3.1(b)(ii), is expected to be
sufficient to pay all interest expected to be due and payable on the Notes on
the first five Interest Payment Dates;

(ii) on each Monthly Date prior to Phase 1 Target Completion, interest accrued
on amounts in the Construction Account and transferred as specified in
Section 3.1(b)(ii); and

(iii) on each Monthly Transfer Date from and after Phase 1 Target Completion, to
the extent of funds available in the Revenue Account pursuant to clause
3.2(c)(v), (1) an amount equal to interest due and payable on the Notes on the
next succeeding Interest Payment Date (as of any date of determination, the
“Operating Period Required Amount”) less any amounts already on deposit in the
DSR Account or (2) such greater amount as the Company may elect.

(b) Disbursements from DSR Account prior to Phase 1 Target Completion. On each
Interest Payment Date prior to Phase 1 Target Completion, the Depositary Agent
shall transfer from the DSR Account to the Trustee the total amount of interest
then due and payable on the Notes.

(c) Disbursements from DSR Account following Phase 1 Target Completion.
Following Phase 1 Target Completion, the Depositary Agent shall make the
following disbursements from the DSR Account:

(i) if on any Interest Payment Date funds available in the Debt Payment Account
are insufficient to pay the amount of interest then due and payable on the
Notes, to the Trustee for payment of such interest, the amount necessary to make
such interest payment is in full; and

(ii) if requested pursuant to a duly completed and executed Withdrawal
Certificate, on any date after the Phase 1 Target Completion, to the Revenue
Account, the amount of funds in the DSR Account in excess of the Operating
Period Required Amount.

Section 3.6 Loss Proceeds Account.

 

18



--------------------------------------------------------------------------------

(a) Deposits into Loss Proceeds Account. The Company shall cause all Net Loss
Proceeds to be deposited into the Loss Proceeds Account.

(b) Disbursement from Loss Proceeds Account. After any Event of Loss, the
Company may apply the Net Loss Proceeds from the Event of Loss to the
rebuilding, repair, replacement or construction of improvements to the Project,
with no obligation to make any purchase of any notes, provided that with respect
to any Event of Loss that results in Net Loss Proceeds equal to or greater than
$100,000,000:

(i) the Company delivers to the Collateral Trustee within 120 days of such Event
of Loss a written opinion from a reputable contractor that the Project can be
rebuilt, repaired, replaced or constructed and operating within 540 days
following such Event of Loss; and

(ii) the Company delivers to the Collateral Trustee within 120 days of such
Event of Loss a certificate from an Authorized Officer certifying that the
Company has available from Net Loss Proceeds, cash on hand, binding equity
commitments with respect to funds, anticipated insurance proceeds and/or
available borrowings under Indebtedness permitted under the Indenture to
complete the rebuilding, repair, replacement or construction described in clause
(i) above and to pay debt service on its Indebtedness during the repair or
restoration period.

(c) Excess Loss Proceeds. Any Net Loss Proceeds that are not reinvested (or
committed for reinvestment by the Company) within 540 days following an Event of
Loss, as required in clause (b) above, will be deemed “Excess Loss Proceeds.” If
at any time the aggregate amount of Excess Loss Proceeds in the Loss Proceeds
Account exceeds $100,000,000, all Excess Loss Proceeds in the Loss Proceeds
Account shall be (upon receipt by Depositary Agent and Collateral Trustee of an
Officer’s Certificate sufficiently describing the Company’s compliance with
applicable provisions of the Indenture and any other applicable Secured Debt
Documents) made available for application in connection with an “Event of Loss
Offer” under and as defined in the Indenture. If any Excess Loss Proceeds remain
after consummation of an Event of Loss Offer, such Excess Loss Proceeds shall,
upon the Company’s request in a duly completed and executed Withdrawal
Certificate delivered together with a duly completed and executed Officer’s
Certificate certifying to the Company’s compliance with the applicable terms of
the Indenture and any other applicable Party Lien Document, be transferred to
the Distribution Account.

Section 3.7 Asset Sale Proceeds Account.

(a) Deposits into Asset Sale Proceeds Account. The Company shall cause all Net
Proceeds from any Asset Sale to be deposited into the Asset Sale Proceeds
Account.

(b) Disbursements from Asset Sales Proceeds Account. Within 360 days after the
receipt of any Net Proceeds from an Asset Sale, the Company (or the applicable
Restricted Subsidiary, as the case may be) may apply an amount equal to such Net
Proceeds:

(i) to repay Senior Debt; or

 

19



--------------------------------------------------------------------------------

(ii) to make any capital expenditure or to purchase Replacement Assets (or enter
into a binding agreement to make such capital expenditure or to purchase such
Replacement Assets; provided that (a) such capital expenditure or purchase is
consummated within the later of (x) 360 days after the receipt of the Net
Proceeds from the related Asset Sale and (y) 180 days after the date of such
binding agreement and (b) if such capital expenditure or purchase is not
consummated within the period set forth in subclause (a), the amount not so
applied will be deemed to be Excess Proceeds (as defined below)).

(c) Any Net Proceeds from Asset Sales that are not applied or invested as
provided in the preceding paragraphs will constitute “Excess Proceeds”. If at
any time the aggregate amount of Excess Proceeds in the Asset Sale Proceeds
Account exceeds $25,000,000, all Excess Proceeds in the Asset Sale Proceeds
Account shall be (upon receipt by Depositary Agent and Collateral Trustee of an
Officer’s Certificate sufficiently describing the Company’s compliance with
applicable provisions of the Indenture and any other applicable Secured Debt
Documents) made available for application in connection with an “Asset Sale
Offer” under and as defined in the Indenture. If any Excess Proceeds remain
after consummation of an Asset Sale Offer, such Excess Proceeds shall, upon the
Company’s request in a duly completed and executed Withdrawal Certificate
delivered together with a duly completed and executed Officer’s Certificate
certifying to the Company’s compliance with the applicable terms of the
Indenture and any other applicable Party Lien Document, be transferred to the
Distribution Account.

Section 3.8 Distribution Account

(a) Deposits into Distribution Account. Amounts may be deposited into the
Distribution Account to the extent permitted pursuant to clauses fourth and
sixth of Section 3.2(c), Section 3.6(c) and Section 3.7(c)

(b) Disbursements from Distribution Account. After Phase 1 Target Completion:

(i) On each Monthly Transfer Date, after Phase 1 Target Completion, on which the
Restricted Payment Conditions are satisfied and after all transfers required
under Sections 3.2(c) and Section 3.9 have been made, the Depositary Agent
shall, to the extent directed by the Company pursuant to a duly completed and
executed Withdrawal Certificate delivered together with a duly completed and
executed Officer’s Certificate certifying that the Restricted Payment Conditions
have been met, received by the Depositary Agent at least two Business Days prior
to the applicable payment date, make payments or distributions from the
Distribution Account, to the extent of Permitted Investments on deposit in or
credited to the Distribution Account and to the extent permitted under the
Indenture and any other Secured Debt Documents; and

(ii) On each Monthly Transfer Date on which no Default or Event of Default has
occurred or is continuing, the Company may, pursuant to a duly completed and
executed Withdrawal Certificate delivered together with a duly completed and
executed Officer’s Certificate certifying that no Event of Default exists,
received by the Depositary Agent at least two Business Days prior to the
applicable payment date, make payments or distributions from the Distribution
Account to pay Construction Expenses.

 

20



--------------------------------------------------------------------------------

Section 3.9 Invasion of Accounts.

(a) One Business Day prior to any Business Day on which (i) Operation and
Maintenance Expenses are due and payable and the monies on deposit in or
credited to the Operating Account are not anticipated to be adequate to pay such
Operation and Maintenance Expenses or (ii) interest or principal is due and
payable under the Note Documents or any other Parity Lien Documents and the
monies on deposit in the Debt Payment Account (including the Interest Payment
Sub-Account or Principal Payment Sub-Account, as applicable) are not anticipated
to be adequate to pay such interest or principal, then the Depositary Agent
shall (based on and as instructed pursuant to an Officer’s Certificate) withdraw
from the Accounts specified below to the extent funds are available in such
Accounts in the order of priority set forth below and transfer to the Operating
Account or the Debt Service Account (including the Interest Payment Sub-Account
or Principal Payment Sub-Account, as applicable) (as applicable and in an order
of priority consistent with the priorities established by Section 3.1(c)) an
amount sufficient to cause the balance in such Accounts (when taken together
with all other amounts deposited therein or credited thereto at such time) to
equal the amount of such Operation and Maintenance Expenses, interest, or
principal payments (as applicable) due and payable by the Company on such
Business Day:

first, from the Distribution Account; and

second, to the extent monies in the Distribution Account are not adequate for
such purpose, from the Revenue Account.

Section 3.10 Investment of Accounts. (a) Amounts deposited in the Accounts under
this Agreement shall, at the Company’s written request and direction, be
invested by the Depositary Agent in Permitted Investments, in each case as
specifically directed by the Company that will mature in such amounts and not
later than such times as may be necessary to provide monies when needed to make
payments from such monies as provided in this Agreement. Except as otherwise
provided herein (including pursuant to Section 3.1(b)(ii)), net interest or gain
received, if any, from such investments shall be deposited into the Revenue
Account. Any loss shall be charged to the applicable Account. The Depositary
Agent shall have no responsibility or liability for any loss which may result
from any investment made pursuant to this Agreement, or for any loss resulting
from the sale of such investment.

(b) Absent written instructions from the Company, the Depositary Agent shall
invest the amounts held in the Accounts under this Agreement in Permitted
Investments described in clause (b) of such definition. In the event that at any
time amounts are funded into an Account after 11:00 am New York City time on any
Business Day, the Depositary Agent shall have no obligation to invest or
reinvest such amounts on the date on which such amounts are funded. Instructions
with respect to the investment of amounts received into an Account after 11:00
am New York City time shall be deemed to apply for the following Business Day.

(c) If and when cash is required for the making of any transfer, disbursement or
withdrawal in accordance with this Agreement (it being understood that cash
shall not be required for any transfer between Accounts unless Permitted
Investments do not exist in the Account from which monies are being transferred
in appropriate amounts in order to permit such

 

21



--------------------------------------------------------------------------------

transfer), the Company shall cause Permitted Investments to be sold or otherwise
liquidated into cash (without regard to maturity) as and to the extent necessary
in order to make such transfers, disbursements or withdrawals required pursuant
to this Agreement. The Depositary Agent shall comply with any instruction from
the Company with respect to the liquidation of such Permitted Investments. In
the event any such investments are so redeemed prior to the maturity thereof,
neither the Depositary Agent nor the Collateral Trustee shall be liable for any
loss, penalties, fees or expenses relating thereto.

(d) For purposes of determining responsibility for any income tax payable on
account of any income or gain on any Permitted Investment hereunder, such income
or gain shall be for the account of the Company. The Company shall provide the
Depositary Agent with certified tax identification numbers by furnishing
appropriate forms W-9 or W-8 and such other forms and documents that the
Depositary Agent may request.

Section 3.11 Disposition of Accounts Upon Discharge Date. If the Depositary
Agent shall have received a certificate from the Collateral Trustee stating that
the Discharge Date shall have occurred, all amounts remaining in the Accounts
shall be remitted to the Company or as otherwise directed in writing by the
Company.

Section 3.12 Account Balance Statements. The Depositary Agent shall, on a
monthly basis within 15 days after the end of each month and at such other times
as the Collateral Trustee or the Company may from time to time reasonably
request, provide to the Collateral Trustee and the Company, fund balance
statements in respect of each of the Accounts, sub-accounts and amounts held in
any of the Accounts. Such balance statement shall also include deposits,
withdrawals and transfers from and to any Account and sub-accounts and the net
investment income or gain received and collected in each such Account and
sub-account. The Depositary Agent shall maintain records of all receipts,
disbursements, and investments of funds with respect to the Accounts until the
third anniversary of the Discharge Date. Within 90 days after the end of each
year, the Depositary Agent shall furnish to the Collateral Trustee, with a copy
to the Company, a report setting forth in reasonable detail the account balance,
receipts, disbursements, transfers, investment transactions and accruals for
each of the Accounts and sub-accounts during such year. The Depositary Agent
shall promptly notify the Collateral Trustee (with a copy to the Company) of its
receipt and the amount of any funds received from any Person that is, or is
required hereunder to be, deposited into any Account, specifying the Account in
which such funds have been deposited. The Depositary Agent shall upon request
give notice to the Collateral Trustee and the Company of the location of the
Accounts and sub-accounts.

Section 3.13 Trigger Event Date. (a) On and after any date on which the
Depositary Agent receives written notice from the Collateral Trustee that (i) a
payment default on the Notes or any other Secured Debt Document has occurred and
is continuing or (ii) an Event of Default has occurred and is continuing and the
maturity of the Notes or any other Secured Debt Document has been accelerated
(the date of receipt of such notice, the “Trigger Event Date”), notwithstanding
anything to the contrary contained herein (including Article III), the
Depositary Agent shall thereafter accept all notices and instructions required
or permitted to be given to the Depositary Agent pursuant to the terms of this
Agreement only from the Collateral Trustee and not from the Company or any other
Person and the Depositary Agent shall not withdraw, transfer, pay or otherwise
distribute any monies in any of the Accounts except pursuant to such

 

22



--------------------------------------------------------------------------------

notices and instructions from the Collateral Trustee unless the Depositary Agent
shall have received notice from the Collateral Trustee that such payment default
has been waived, cured or no longer exists or that the acceleration of the
maturity of the Notes or such other Secured Debt Document has been rescinded, as
the case may be, in which event the terms of this Section 3.13 shall thereafter
be inapplicable to such payment default or acceleration, as the case may be.

(b) Within three Business Days of a Trigger Event Date, the Depositary Agent
shall render an accounting of all monies in the Accounts as of such Trigger
Event Date to the Collateral Trustee.

(c) All of the Collateral Trustee’s rights and remedies with respect to the
Accounts and the other Account Collateral shall be subject to the terms of the
Collateral Trust Agreement. Accordingly, from and after a Trigger Event Date,
the Collateral Trustee shall have the right to control the Accounts, use the
Account Collateral to repay the Secured Obligations and sell, dispose or realize
on the Account Collateral, in each case in accordance with the Collateral Trust
Agreement.

(d) From and after a Trigger Event Date, and notwithstanding anything herein to
the contrary (but without limiting any of the Secured Parties’ rights or
remedies under the Secured Debt Documents and in each case subject to the terms
of the Collateral Trust Agreement), the Collateral Trustee (or the Depositary
Agent at the Collateral Trustee’s direction) shall be permitted to (i) liquidate
and make Permitted Investments, (ii) direct the disposition of the funds in each
of the Accounts, (iii) pay Construction Expenses and Operation and Maintenance
Expenses then due and payable and (iv) pay interest and principal in accordance
with the priorities established by Section 3.2(c) and the Collateral Trust
Agreement.

Section 3.14 Transfers from Accounts; Withdrawal Certificates.

(a) Whenever required under this Agreement and unless otherwise specified, all
amounts required to be transferred from one Account to any other Account shall
be so transferred by the Depositary Agent as soon as reasonably practicable.

(b) The Company shall not be permitted to submit to the Depositary Agent more
than one Withdrawal Certificate per calendar month with respect to the
Construction Account, Revenue Account, Operating Account and Distribution
Account.

ARTICLE IV

DEPOSITARY AGENT

Section 4.1 Appointment of Depositary Agent, Powers and Immunities. The Company
and the Collateral Trustee, on behalf of the Secured Parties, hereby each
appoint the Depositary Agent to act as its agent hereunder, with such powers as
are expressly delegated to the Depositary Agent by the terms of this Agreement,
together with such other powers as are reasonably incidental thereto. The
Depositary Agent shall not have any duties or responsibilities except those
expressly set forth in this Agreement and no implied duties or covenants shall
be read against the Depositary Agent. Without limiting the generality of the
foregoing, the Depositary Agent shall take all actions as the Collateral Trustee
shall direct it to perform in

 

23



--------------------------------------------------------------------------------

accordance with the express provisions of this Agreement. Notwithstanding
anything to the contrary contained herein, the Depositary Agent shall not be
required to take any action which is contrary to this Agreement or Government
Rules. Neither the Depositary Agent nor any of its Affiliates shall be
responsible to the Secured Parties for any recitals, statements, representations
or warranties made by the Company contained in this Agreement or any other
Project Document or Secured Debt Document or in any certificate or other
document referred to or provided for in, or received by any Secured Party under
this Agreement or any other Project Document or Secured Debt Document for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Depositary Agent Agreement or any other Project Document or any other
document referred to or provided for herein or therein or for any failure by the
Company to perform its obligations hereunder or thereunder. The Depositary Agent
shall not be required to ascertain or inquire as to the performance by the
Company or any other Person of any of its obligations under this Agreement or
any other document or agreement contemplated hereby or thereby. The Depositary
Agent shall not be (a) required to initiate or conduct any litigation or
collection proceeding hereunder or under any other Secured Debt Document or
(b) responsible for any action taken or omitted to be taken by it hereunder
(except for its own gross negligence or willful misconduct) or in connection
with any other Secured Debt Document. Except as otherwise provided under this
Agreement, the Depositary Agent shall take action under this Agreement only as
it shall be directed in writing. Whenever in the administration of this
Agreement the Depositary Agent shall deem it necessary or desirable that a
factual matter be proved or established in connection with the Depositary Agent
taking, suffering or omitting to take any action hereunder, such matter (unless
other evidence in respect thereof is herein specifically prescribed) may be
deemed to be conclusively proved or established by an Officer’s Certificate of
the Company or a certificate of an officer of the Collateral Trustee, if
appropriate. The Depositary Agent shall have the right at any time to seek
instructions concerning the administration of this Agreement from the Collateral
Trustee, the Company or any court of competent jurisdiction. The Depositary
Agent shall have no obligation to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder.
The Depositary Agent shall not be liable for any error of judgment made in good
faith by an officer or officers of the Depositary Agent, unless it shall be
conclusively determined by a court of competent jurisdiction that the Depositary
Agent was grossly negligent or acting with willful misconduct in ascertaining
the pertinent facts. The Depositary Agent may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents, attorneys, custodians or nominees appointed with due care, and
shall not be responsible for any misconduct or negligence on the part of, or for
the supervision of, any agent, attorney, custodian or nominee so appointed.
Neither the Depositary Agent nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted under this Agreement or
in connection therewith except to the extent caused by the Depositary Agent’s
gross negligence or willful misconduct, as determined by the final judgment of a
court of competent jurisdiction, no longer subject to appeal or review. The
Depositary Agent shall not be deemed to have knowledge of an Event of Default
unless the Depositary Agent shall have received written notice thereof. The
rights, privileges, protections and benefits given to the Depositary Agent,
including, without limitation, its rights to be indemnified, are extended to,
and shall be enforceable by, the Depositary Agent in each of its capacities
hereunder, and to each agent, custodian and other Persons employed by the
Collateral Trustee in accordance herewith to act hereunder.

 

24



--------------------------------------------------------------------------------

Section 4.2 Reliance by Depositary Agent. The Depositary Agent shall be entitled
to conclusively rely upon and shall not be bound to make any investigation into
the facts or matters stated in any certificate of the Company or Collateral
Trustee, or any other notice or other document (including any electronic
transmission, cable, telegram or telecopy) believed by it to be genuine and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statement of legal counsel, independent accountants and other
experts selected by the Depositary Agent and shall have no liability for its
actions taken thereupon, unless due to the Depositary Agent’s willful misconduct
or gross negligence. Without limiting the foregoing, the Depositary Agent shall
be required to make payments to the Collateral Trustee only as set forth herein.
The Depositary Agent shall be fully justified in failing or refusing to take any
action under this Agreement (a) if such action would, in the reasonable opinion
of the Depositary Agent, be contrary to applicable Government Rule or the terms
of this Agreement, (b) if such action is not specifically provided for in this
Agreement and it shall not have received any such advice or concurrence of the
Collateral Trustee as it deems appropriate or (c) if, in connection with the
taking of any such action that would constitute an exercise of remedies under
this Agreement (whether such action is or is intended to be an action of the
Depositary Agent or the Collateral Trustee), it shall not first be indemnified
to its satisfaction by the Secured Parties (other than the Collateral Trustee
(in its individual capacity) or any other agent or trustee under any of the
Secured Debt Documents (in their respective individual capacities)) against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Depositary Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Collateral Trustee or one or more other Secured
Parties, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Secured Parties.

Section 4.3 Court Orders. The Depositary Agent is hereby authorized, in its
exclusive discretion, to obey and comply with all writs, orders, judgments or
decrees issued by any court or administrative agency affecting any money,
documents or things held by the Depositary Agent. The Depositary Agent shall not
be liable to any of the parties hereto or any of the Secured Parties or their
successors, heirs or personal representatives by reason of the Depositary
Agent’s compliance with such writs, orders, judgments or decrees,
notwithstanding such writ, order, judgment or decree is later reversed,
modified, set aside or vacated.

Section 4.4 Resignation or Removal. Subject to the appointment and acceptance of
a successor Depositary Agent as provided below, the Depositary Agent may resign
at any time by giving 30 days’ written notice thereof to the Collateral Trustee
and the Company, provided that in the event the Depositary Agent is also the
Collateral Trustee, it must also at the same time resign as the Collateral
Trustee. The Depositary Agent may be removed at any time with or without cause
by the Collateral Trustee. So long as no Event of Default shall have then
occurred and be continuing, the Company shall have the right to remove the
Depositary Agent for cause upon 60 days’ notice to the Depositary Agent and the
Collateral Trustee. In the event that the Depositary Agent shall decline to take
any action without first receiving adequate indemnity from the Company or the
Secured Parties and, having received an indemnity, shall continue to decline to
take such action, the Company and the Collateral Trustee shall be deemed to have
sufficient cause to remove the Depositary Agent. Notwithstanding anything to the
contrary, no resignation or removal of the Depositary Agent shall be effective
until: (i) a successor Depositary Agent is appointed in accordance with this
Section 4.4, (ii) the resigning or removed Depositary

 

25



--------------------------------------------------------------------------------

Agent has transferred to its successor all of its rights and obligations in its
capacity as the Depositary Agent under this Agreement and the other Secured Debt
Documents, and (iii) the successor Depositary Agent has executed and delivered
an agreement to be bound by the terms hereof and perform all duties required of
the Depositary Agent hereunder. Within 30 days of receipt of a written notice of
any resignation or removal of the Depositary Agent, so long as no Event of
Default shall have then occurred and be continuing, the Company shall appoint a
successor Depositary Agent reasonably acceptable to the Collateral Trustee;
provided, that if the Collateral Trustee does not confirm such acceptance or
reject such appointee in writing within 30 days following selection of such
successor by the Company, then it shall be deemed to have given acceptance
thereof and such successor shall be deemed appointed as the Depositary Agent
hereunder. If no successor Depositary Agent shall have been appointed by the
Company and shall have accepted such appointment within 30 days after the
retiring Depositary Agent’s giving of notice of resignation or the removal of
the retiring Depositary Agent or if an Event of Default shall have then occurred
and be continuing, then the retiring Depositary Agent may apply to a court of
competent jurisdiction to appoint a successor Depositary Agent, which shall be a
bank or trust company which has an office in New York, New York and that has a
combined capital surplus of at least $500,000,000 or at least $100,000,000 and
is a wholly owned subsidiary of a bank or trust company that has a combined
capital surplus of at least $500,000,000 and is reasonably acceptable to the
Collateral Trustee; provided, that if the Collateral Trustee does not confirm
such acceptance or reject such appointee in writing within 30 days following
selection of such successor by the retiring Depositary Agent, then it shall be
deemed to have given acceptance thereof and such successor shall be deemed
appointed as the Depositary Agent hereunder. Upon the acceptance of any
appointment as Depositary Agent hereunder by the successor Depositary Agent,
(a) such successor Depositary Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Depositary
Agent, and the retiring Depositary Agent shall be discharged from its duties and
obligations hereunder and (b) the retiring Depositary Agent shall promptly
transfer all monies and Permitted Investments within its possession or control
to the possession or control of the successor Depositary Agent and shall execute
and deliver such notices, instructions and assignments as may be necessary or
desirable to transfer the rights of the Depositary Agent with respect to the
monies and Permitted Investments to the successor Depositary Agent. After the
retiring Depositary Agent’s resignation or removal hereunder as Depositary
Agent, the provisions of this Article IV and of Article V shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Depositary Agent. Any corporation into which the
Depositary Agent may be merged or converted or with which it may be consolidated
or any corporation resulting from any merger, conversion or consolidation to
which the Depositary Agent shall be a party, or any corporation succeeding to
the business of the Depositary Agent shall be the successor of the Depositary
Agent hereunder without the execution or filing of any paper with any party
hereto or any further act on the part of any of the parties hereto except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

 

26



--------------------------------------------------------------------------------

ARTICLE V

EXPENSES; INDEMNIFICATION; FEES

Section 5.1 Compensation and Expenses. The Company agrees to pay to the
Depositary Agent (a) the Depositary Agent’s fees in accordance with a fee
schedule provided by the Depositary Agent to the Company prior to the date
hereof and (b) the amount of any and all of the Depositary Agent’s reasonable
and documented out-of-pocket expenses, including the reasonable and documented
fees and expenses of its counsel (and any local counsel) and of any accountants,
experts or agents, which the Depositary Agent may incur in connection with
(i) the administration of this Security Deposit Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Account Collateral or (iii) the exercise or enforcement (whether through
negotiations, legal proceedings or otherwise) of any of the rights of the
Depositary Agent under this Secured Deposit Agreement.

Section 5.2 Indemnification.

(a) The Company, whether or not any of the transactions contemplated hereby
shall be consummated, hereby assumes liability for and agrees to defend,
indemnify and hold harmless each Indemnified Person from and against any Claims
which may be imposed on, incurred by or asserted against an Indemnified Person
in any way relating to or arising or alleged to arise out of: (a) the financing,
ownership, operation or maintenance of the Project, or any part thereof; (b) any
latent or other defects in the Project whether or not discoverable by an
Indemnified Person or the Company; (c) any violation of environmental laws,
environmental claims or other loss of or damage relating to the Project; (d) any
breach by the Company of any of its representations or warranties under the
Secured Debt Documents or failure by the Company to perform or observe any
covenant or agreement to be performed by it under any of the Secured Debt
Documents; (e) personal injury, death or property damage relating to the
Project, including Claims based on strict liability in tort and (f) this
Agreement and the transactions contemplated hereby (including the performance by
the Depositary Agent of its duties, rights and obligations hereunder); provided,
that the foregoing indemnities in clauses (a) through (f) shall not, as to any
Indemnified Person, apply to Claims to the extent they arise out of or result
from (i) the gross negligence or willful misconduct of such Indemnified Person
as determined in a final, non-appealable judgment by a court of competent
jurisdiction, (ii) any breach of any obligation or representation or warranty of
such Indemnified Person under any Secured Debt Document, or (iii) any taxes
(other than taxes incurred by such Indemnified Person as a result of its receipt
of an amount payable under this Section 5.2(a)) owed by the Indemnified Person
in its individual capacity.

(b) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in clause (a) may be unenforceable in whole or in part
because they are violative of any law or public policy, the Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred pursuant to clause (a) by any Indemnified Person.

(c) The agreements in this Section 5.2 shall survive termination of this
Agreement.

 

27



--------------------------------------------------------------------------------

Section 5.3 Prompt Payment. All amounts due under this Article V shall be
payable by the Company within ten days after receipt of written demand therefor.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendments; Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by the Company herefrom shall in any
event be effective unless the same shall be in writing and signed by each of the
parties hereto and is otherwise in accordance with the terms of the Collateral
Trust Agreement. Any such amendment, waiver or consent shall be effective only
in the specific instance and for the specified purpose for which given.

Section 6.2 Addresses for Notices. All notices, requests and other
communications provided for hereunder shall be in writing and, except as
otherwise required by the provisions of this Agreement, shall be sufficiently
given and shall be deemed given when personally delivered or, if mailed by
registered or certified mail, postage prepaid, or sent by overnight delivery or
telecopy, upon receipt by the addressee, in each case addressed to the parties
as follows (or such other address as shall be designated by such party in a
written notice to each other party):

 

Company:    Sabine Pass LNG, L.P.    717 Texas Ave. Suite 3100    Houston, TX   
Attention: Graham McArthur    Fax: (713) 659-5459    email:
gmcarthur@cheniere.com Collateral Trustee:    The Bank of New York    as
Collateral Trustee    101 Barclay Street 8W    New York, NY 10286    Attention:
Corporate Trust Administration    Fax: (212) 815-5707 Depositary Agent:    The
Bank of New York    as Depositary Agent    101 Barclay Street 8W    New York, NY
10286    Attention: Corporate Trust Administration    Fax: (212) 815-5707

Section 6.3 Governing Law; Jurisdiction.

 

28



--------------------------------------------------------------------------------

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK EXCLUDING CHOICE OF LAW PRINCIPLES OF SUCH LAWS WHICH WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY ACTION
FOR ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND APPELLATE COURTS FROM ANY THEREOF. THE COMPANY HEREBY IRREVOCABLY
DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION SYSTEM AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING IN THE
STATE OF NEW YORK. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL
CEASE TO BE AVAILABLE TO ACT AS SUCH, THE COMPANY AGREES TO DESIGNATE A NEW
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION SATISFACTORY TO THE COLLATERAL TRUSTEE. THE COMPANY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS ADDRESS
REFERRED TO IN SECTION 6.2. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY DO SO UNDER APPLICABLE LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED IN ANY OTHER JURISDICTION.

(c) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY MATTER ARISING HEREUNDER.

 

29



--------------------------------------------------------------------------------

Section 6.4 Headings. Section and Article headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

Section 6.5 Limited Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of the Secured
Parties.

Section 6.6 No Waiver. No failure on the part of the Depositary Agent, the
Collateral Trustee or any of the Secured Parties or any of their nominees or
representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Depositary
Agent, the Collateral Trustee or any of the Secured Parties or any of their
nominees or representatives of any right, power or remedy hereunder preclude any
other or future exercise thereof or the exercise of any other right, power or
remedy, nor shall any waiver of any single Event of Default or other breach or
default be deemed a waiver of any other Event of Default or other breach or
default theretofore or thereafter occurring.

Section 6.7 Severability. If any provision of this Agreement or the application
thereof shall be invalid or unenforceable to any extent, (a) the remainder of
this Agreement and the application of such remaining provisions shall not be
affected thereby and (b) each such remaining provision shall be enforced to the
greatest extent permitted by law.

Section 6.8 Successors and Assigns. All covenants, agreements, representations
and warranties in this Agreement by each party hereto shall bind and, to the
extent permitted hereby, shall inure to the benefit of and be enforceable by
their respective successors and assigns and the Secured Parties, whether so
expressed or not.

Section 6.9 Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement or any document or instrument delivered in
connection herewith by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement or such other document or instrument, as
applicable.

Section 6.10 Regarding the Collateral Trustee. The Collateral Trustee shall be
afforded all of the rights, powers, protections, immunities and indemnities set
forth in the Collateral Trust Agreement as if the same were specifically set
forth herein.

Section 6.11 Intercreditor Provisions. In the event of any conflict between the
provisions set forth in this Agreement and those set forth in the Collateral
Trust Agreement, the provisions of the Collateral Trust Agreement shall
supersede and control the terms and provisions of this Agreement.

Section 6.12 Force Majeure. In no event shall the Collateral Trustee or
Depositary Agent be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including

 

30



--------------------------------------------------------------------------------

strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of god, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; it being understood that the Collateral Trustee or
Depositary Agent shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

Section 6.13 Consequential Damages. Anything in this Agreement to the contrary
notwithstanding, in no event shall any of the parties hereto be liable under or
in connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if such party has been
advised of the possibility thereof and regardless of the form of action in which
such damages are sought.

Section 6.14 Patriot Act. The Company hereby acknowledges that the Depositary
Agent is subject to federal laws, including the Customer Identification Program
(CIP) requirements under the USA PATRIOT Act and its implementing regulations,
pursuant to which the Company must obtain, verify and record information that
allows the Depositary Agent to identify the Company. Accordingly, prior to
opening an Account hereunder the Depositary Agent will ask the Company to
provide certain information including, but not limited to, the Company’s name,
physical address, tax identification number and other information that will help
the Depositary Agent to identify and verify the Company’s identity such as
organizational documents, certificate of good standing, license to do business,
or other pertinent identifying information. The Company agrees that the
Depositary Agent cannot open an Account hereunder unless and until the Company
verifies the Company’s identity in accordance with its CIP.

[Signature page follows.]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Deposit
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first above written.

 

SABINE PASS LNG, L.P. By:   Sabine Pass LNG–GP, Inc., its general partner By:  

/s/ Graham McArthur

Name:   Graham McArthur Title:   Treasurer

Signature Page – Security Deposit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, not individually but solely in its capacity as Collateral
Trustee By:  

/s/ Beata Hryniewicka

Name:   Beata Hryniewicka Title:   Assistant Vice President

Signature Page – Security Deposit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK not individually but solely in its capacity as Depositary
Agent By:  

/s/ Beata Hryniewicka

Name:   Beata Hryniewicka Title:   Assistant Vice President

Signature Page – Security Deposit Agreement